SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)September 29, 2011 Registrant, State of Incorporation, Address of I.R.S. Employer Commission File Principal Executive Offices and Telephone Identification Number Number Number 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 402-5000 2-28348 NEVADA POWER COMPANY d/b/a 88-0420104 NV ENERGY 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 402-5000 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Table of Contents TABLE OF CONTENTS Item1.01Entry Into a Material Definitive Agreement SIGNATURES 2 Table of Contents Item1.01Entry Into a Material Definitive Agreement On September 29, 2011, Nevada Power Company, d/b/a NV Energy, and International Brotherhood of Electrical Workers (IBEW) Local 396 entered into a new collective bargaining agreement (CBA).The CBA will be in place from September 1, 2011 through January 31, 2013.The CBA includes a lump sum deposit to the employees’ cash-balance pension plan of 1.5% of base wage in 2012 and 1.5% of base wage in 2013; and general base wage increases of 1.5% in 2011 and 1% in 2012.Other negotiated items include a 1% lump sum of base wage ratification bonus in 2011 and the removal of the Short Term Incentive Plan (STIP) effective for 2011 and future years. 3 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. NV Energy, Inc. (Registrant) Date:October 5, 2011 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer Nevada Power Company d/b/a NV Energy (Registrant) Date:October 5, 2011 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer 4 Table of Contents
